Citation Nr: 1731834	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-connected left ear hearing loss.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected coronary artery disease from August 16, 2006 to November 13, 2006 and from March 1, 2007 to February 9, 2012, and in excess of 60 percent from February 10, 2012 to September 16, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  This included deployment to Vietnam, and he earned the Combat Infantryman's Badge for his service there.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The September 2010 rating decision granted service connection for left ear hearing loss, assessing a noncompensable initial evaluation.  The August 2011 rating decision awarded service connection for coronary artery disease, assessing a staged rating.  

During the pendency of the appeal, the RO issued rating decisions increasing the Veteran's evaluation for service-connected coronary artery disease.  In May 2013, the RO issued a rating decision and statement of the case increasing the initial evaluation for service-connected coronary artery disease from 30 percent to 60 percent effective February 10, 2012.  In October 2013, the RO issued a rating decision and supplemental statement of the case increasing the evaluation again from 60 percent to 100 percent effective September 17, 2013.  As such, the Veteran's coronary artery disease is currently assigned a 30 percent evaluation as of August 16, 2006, a total evaluation from November 14, 2006 to February 28, 2007, a 30 percent evaluation from March 1, 2007 to February 9, 2012, a 60 percent evaluation from February 10, 2012 to September 16, 2013, and a total evaluation from September 17, 2013 to the present.  

Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remain on appeal and have been recharacterized as reflected on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran originally requested a Central Office Hearing on his August 2013 substantive appeal.  While that Central Office Hearing has not yet been scheduled, the Veteran recently filed a June 2017 request for a videoconference hearing in lieu of an in-person hearing before a Board member.  As videoconference hearings are scheduled at the RO, a remand to that office is required.  


Accordingly, the case is REMANDED for the following action:


The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

